Exhibit 10.5




ROAN RESOURCES, INC.
AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN
PERFORMANCE SHARE UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Roan Resources, Inc. Amended and
Restated Management Incentive Plan, as amended from time to time (the “Plan”),
Roan Resources, Inc. (the “Company”) hereby grants to the individual listed
below (“you” or the “Employee”) the number of Performance Share Units (the
“PSUs”) set forth below. This award of PSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Performance Share Unit
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.
Employee:
[_________________]
Date of Grant:
[_________________]
Award Description:
This Award represents the right to receive shares of Stock ranging from [___]%
to [___]% of the awarded PSUs, subject to the terms and conditions set forth
herein and in the Agreement.
Your right to receive settlement of this Award in an amount ranging from [___]%
to [___]% of the awarded PSUs shall vest and become earned and nonforfeitable
upon []. The portion of the PSUs actually earned upon satisfaction of the
foregoing requirements is referred to herein as the “Earned PSUs.”
Total Number of Performance Share Units:
[_________________]
Performance Period:
[_________________] through [_________________]
Service Requirement:
Subject to Section 2(b) of the Agreement, you must remain continuously employed
by the Company or an Affiliate from the Date of Grant through
[_________________] to be eligible to receive payment of this Award, which is
based on the level of achievement with respect to the Performance Goal (as
defined below).
Performance Goal:
[_________________]



By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Performance Share Unit Grant Notice (this “Grant
Notice”). You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
In addition, you are consenting to receive documents with respect to the Plan
and the PSUs granted hereunder by means of electronic delivery; provided, that
such delivery complies with the rules, regulations and guidance issued by the
SEC and any other applicable government agency. This consent shall be effective
for the entire time that you are a Participant in the Plan.
[Remainder of Page Intentionally Blank; Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Employee has executed this Grant
Notice, effective for all purposes as provided above.
 
ROAN RESOURCES INC.
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
EMPLOYEE
 
Name:
 
 
 
 
 
 
 
 
 
 





2

--------------------------------------------------------------------------------





EXHIBIT A


PERFORMANCE SHARE UNIT AGREEMENT


This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
Roan Resources, Inc., a Delaware corporation (the “Company”), and
[________________________] (the “Employee”). Capitalized terms used but not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.


1.Award.  Effective as of the Date of Grant set forth in the Grant Notice (the
“Date of Grant”), the Company hereby grants to the Employee the number of PSUs
set forth in the Grant Notice on the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan, which is incorporated herein by reference
as a part of this Agreement. In the event of any inconsistency between the Plan
and this Agreement, the terms of the Plan shall control. To the extent vested,
each PSU represents the right to receive one share of Stock, subject to the
terms and conditions set forth in the Grant Notice, this Agreement and the Plan;
provided, however, that, depending on the level of performance determined to be
attained with respect to the Performance Goal, the portion of the PSUs that may
vest and become Earned PSUs hereunder in respect of this Award may range from
[___]% to [___]% of the awarded PSUs. Unless and until the PSUs have vested and
become Earned PSUs in the manner set forth in the Grant Notice, the Employee
will have no right to receive any Stock or other payments in respect of the
PSUs. Prior to settlement of this Award, the PSUs and this Award represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.


2.Vesting of PSUs. 


(a)Except as otherwise set forth in Sections 2(b), the PSUs shall vest and
become Earned PSUs in accordance with the Employee’s satisfaction of the Service
Requirement based on the extent to which the Company has satisfied the
Performance Goal set forth in the Grant Notice, which shall be determined by the
Committee in its sole discretion following [___________] (and any PSUs that do
not become Earned PSUs shall be automatically forfeited).  Unless and until the
PSUs have vested and become Earned PSUs as described in the preceding sentence,
the Employee will have no right to receive any dividends or other distribution
with respect to the PSUs.


(b)Notwithstanding anything in the Grant Notice, this Agreement or the Plan to
the contrary, subject to Section 10, in the event of a Change in Control, the
following number of PSUs shall become Earned PSUs: [___________].


3.Settlement of PSUs. As soon as administratively practicable following the
Committee’s certification of the level of attainment of the Performance Goal on
the Payout Determination Date, the Company shall deliver to the Employee a
number of shares of Stock equal to the number of PSUs subject to this Award. No
fractional shares of Stock shall be issuable to the Employee pursuant to this
Agreement, and any fractional PSU that becomes earned hereunder shall be rounded
down at the time shares of Stock are issued in settlement of such PSU. All
shares of Stock issued hereunder shall be delivered either by delivering one or
more certificates for such shares to the Employee or by entering such shares in
book-entry form, as determined by the Committee in its sole discretion. The
value of shares of Stock shall not bear any interest owing to the passage of
time. Neither this Section 3 nor any action taken pursuant to or in accordance
with this Agreement shall be construed to create a trust or a funded or secured
obligation of any kind.




A - 1

--------------------------------------------------------------------------------




4.Tax Withholding. To the extent that the receipt, vesting or settlement of this
Award results in compensation income or wages to the Employee for federal,
state, local and/or foreign tax purposes, the Employee shall make arrangements
satisfactory to the Company for the satisfaction of obligations for the payment
of withholding taxes and other tax obligations relating to this Award, which
arrangements include the delivery of cash or cash equivalents, Stock (including
previously owned Stock, net settlement, a broker-assisted sale, or other
cashless withholding or reduction of the amount of shares otherwise issuable or
delivered pursuant to this Award), other property, or any other legal
consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Stock, the
maximum number of shares of Stock that may be so withheld (or surrendered) shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to this Award, as determined by the Committee. The Employee acknowledges
that there may be adverse tax consequences upon the receipt, vesting or
settlement of this Award or disposition of the underlying shares and that the
Employee has been advised, and hereby is advised, to consult a tax advisor. The
Employee represents that the Employee is in no manner relying on the Board, the
Committee, the Company or an Affiliate or any of their respective managers,
directors, officers, employees or authorized representatives (including
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.


5.Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be employed by the Company or an Affiliate as long as Employee
remains an employee of any of the Company, an Affiliate or a corporation or
other entity (or a parent or subsidiary of such corporation or other entity)
assuming or substituting a new award for this Award. Without limiting the scope
of the preceding sentence, it is expressly provided that Employee shall be
considered to have terminated employment with the Company (a) when Employee
ceases to be an employee of any of the Company, an Affiliate, or a corporation
or other entity (or a parent or subsidiary of such corporation or other entity)
assuming or substituting a new award for this Award or (b) at the time of the
termination of the “Affiliate” status under the Plan of the corporation or other
entity that employs Employee.


6.Restrictions on Transfer.  None of the PSUs or any interest or right therein
shall be (i) sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, unless and until the shares of
Stock underlying the PSUs have been issued, and all restrictions applicable to
such shares have lapsed, or (ii) liable for the debts, contracts or engagements
of the Employee or his or her successors in interest. Except to the extent
expressly permitted by the preceding sentence, any purported sale, pledge,
assignment, transfer, attachment or encumbrance of the PSUs or any interest or
right therein shall be null, void and unenforceable against the Company and its
Affiliates.


7.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed. No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be


A - 2

--------------------------------------------------------------------------------




necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance of Stock hereunder, the Company may require the
Employee to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.


8.Legends. If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Stock is
then listed. If the shares of Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.


9.Rights as a Stockholder. The Employee shall have no rights as a stockholder of
the Company with respect to any shares of Stock that may become deliverable
hereunder unless and until the Employee has become the holder of record of such
shares of Stock, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares of Stock,
except as otherwise specifically provided for in the Plan or this Agreement.


10.Execution of Receipts. Any issuance or transfer of shares of Stock or other
property to the Employee or the Employee’s legal representative, heir, legatee
or distributee, in accordance with this Agreement shall be in full satisfaction
of all claims of such person hereunder. As a condition precedent to such payment
or issuance, the Company may require the Employee or the Employee’s legal
representative, heir, legatee or distributee to execute (and not revoke within
any time provided to do so) a release and receipt therefor in such form as it
shall determine appropriate; provided, however, that any review period under
such release will not modify the date of settlement with respect to vested PSUs.


11.No Right to Continued Employment or Awards.


(a)Nothing in the adoption of the Plan, nor the award of the PSUs thereunder
pursuant to the Grant Notice and this Agreement, shall confer upon the Employee
the right to continued employment by the Company or any Affiliate, or any other
entity, or affect in any way the right of the Company or any Affiliate, or any
other entity to terminate employment such at any time.


(b)The grant of the PSUs is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Any future Awards will be granted at the sole discretion
of the Company.


12.Legal and Equitable Remedies. The Employee acknowledges that a violation or
attempted breach of any of the Employee’s covenants and agreements in this
Agreement will cause such damage as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate
remedy at law, and accordingly, the parties hereto agree that the Company and
its Affiliates shall be entitled as a matter of right to an injunction issued by
any court of competent jurisdiction, restraining the Employee or the affiliates,
partners or agents of the Employee from such breach or attempted violation of
such covenants and agreements, as well as to recover from the Employee any and
all costs and expenses sustained or incurred by the Company or any Affiliate in
obtaining such an injunction, including reasonable attorneys’ fees. The parties
to this Agreement agree that no bond or other security shall be required in


A - 3

--------------------------------------------------------------------------------




connection with such injunction. Any exercise by either of the parties to this
Agreement of its rights pursuant to this Section 12 shall be cumulative and in
addition to any other remedies to which such party may be entitled.


13.Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
or if sent by registered or certified mail to the Employee at the last address
the Employee has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail to the Company at its principal executive offices.


14.Agreement to Furnish Information. The Employee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.


15.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Employee agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports and all other forms of communications) in
connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Employee has access. The
Employee hereby consents to any and all procedures the Company has established
or may establish for an electronic signature system for delivery and acceptance
of any such documents that the Company may be required to deliver, and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.


16.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the PSUs granted hereby. Without limiting the scope of
the preceding sentence, except as provided therein, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Employee shall be effective only if it
is in writing and signed by both the Employee and an authorized officer of the
Company.


17.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF.


18.Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Employee’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Employee and the Employee's beneficiaries, executors,
administrators and the person(s) to whom the PSUs may be transferred by will or
the laws of descent or distribution.




A - 4

--------------------------------------------------------------------------------




19.Clawback. Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any SEC rule or any applicable securities exchange
listing standards and/or (b) the Company’s clawback policy and any other policy
that may be adopted or amended by the Board from time to time, all shares of
Stock issued hereunder shall be subject to forfeiture, repurchase, recoupment
and/or cancellation to the extent necessary to comply with such law(s) and/or
policy.


20.Counterparts.  The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of the Grant
Notice by facsimile or portable document format (.pdf) attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.


21.Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


22.Headings; References; Interpretation. All Section headings in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references herein to Sections shall, unless the
context requires a different construction, be deemed to be references to the
Sections of this Agreement. All references to “including” shall be construed as
meaning “including without limitation.” Unless the context requires otherwise,
all references herein to a law, agreement, instrument or other document shall be
deemed to refer to such law, agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa. Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.


23.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the PSUs granted pursuant to this Agreement are intended to be exempt from the
applicable requirements of the Nonqualified Deferred Compensation Rules and
shall be limited, construed and interpreted in accordance with such intent.
Nevertheless, to the extent that the Committee determines that the PSUs may not
be exempt from the Nonqualified Deferred Compensation Rules, then, if the
Employee is deemed to be a “specified employee” within the meaning of the
Nonqualified Deferred Compensation Rules, as determined by the Committee, at a
time when the Employee becomes eligible for settlement of the PSUs upon his
“separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules, then to the extent necessary to prevent any accelerated or
additional tax under the Nonqualified Deferred Compensation Rules, such
settlement will be delayed until the earlier of: (a) the date that is six months
following the Employee’s separation from service and (b) the Employee’s death.
Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the PSUs provided under this Agreement are exempt from or
compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company or any Affiliate be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Employee on account of non-compliance with the Nonqualified Deferred
Compensation Rules.


A - 5